Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Application serial no. 16/318,148 is being allowed since none of the prior art of record teaches or fairly suggests a method for determining a concentration of peracetic acid in a solution containing from about 1% to about 5% by weight of a peroxide comprising placing a sample of the solution in a test vial, adding a pH buffer to the solution in the test vial in amount sufficient to maintain a pH of from about 3 to about 6 and to deactivate the peroxides present within the solution without interfering with active peracetic acid levels in the solution, wherein a volume to volume ratio of the solution to the buffer once mixed together is from about 1:3 to about 1:8, submerging a test strip containing an indicator for determining a concentration of peracetic acid in the solution containing the pH buffer, and determining a concentration of peracetic acid in the solution from the test strip. In particular, none of the prior art of record teaches or fairly suggests adding a pH buffer to a solution containing peracetic acid and a peroxide in a method for determining peracetic acid in the solution using a test strip, wherein the peroxide is present in the solution from about 1% to about 5% by weight and wherein a volume to volume ratio of the solution to the buffer once mixed together is from about 1:3 to about 1:8. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        February 12, 2021